Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered February 18, 1977, convicting him of rape in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed (see People v Crimmins, 36 NY2d 230). We deplore the comments made by the prosecutor in this case during summation, and warn that in doubtful cases such practices, as here indulged in, will lead to reversal. Margett, J. P., Damiani, Shapiro and Titone, JJ., concur.